Citation Nr: 0335072	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (the RO).


Procedural history

The veteran had active service from October 1955 to October 
1957.

In April 1993, the veteran filed a claim of entitlement to 
service connection for, inter alia, residuals of a head 
injury and a psychiatric disability.  In an August 1995 
rating decision the veteran was denied service connection for 
various residuals of a claimed head injury, to include 
headaches, loss of vision and dizziness; and a psychiatric 
condition.  The veteran did not appeal the decision.

In October 1999, the veteran filed a claim of entitlement to 
service connection of a psychiatric disorder, which he 
claimed was due to an in-service head injury or wound.  In a 
March 2000 rating decision the RO denied the veteran's claim.  
The veteran disagreed with the rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2002.

In the veteran's May 2002 substantive appeal he requested a 
personal hearing at a local VA office before a Veterans Law 
Judge.  However, in June 2002 the veteran told the RO that he 
would be unable to attend a hearing at the RO in San Juan due 
to his health and that he would like the hearing to take 
place in Mayaguez if possible.  The record shows that the RO 
informed the veteran that Board hearing could not be held in 
Mayaguez.  See 38 C.F.R. § 20.704(a) (2003).  Therefore, a 
Decision Review Officer (DRO) Conference was held by phone 
with the veteran in June 2002, the report of which has been 
made part of the record.


FINDINGS OF FACT

1. In an unappealed August 1995 rating decision the RO denied 
entitlement to service connection for residuals of a head 
injury and for a psychiatric condition.  

2.  The evidence associated with the claims file subsequent 
to the RO's August 1995 rating decision is decision is new, 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is not, however, 
material, because it does not bear directly and substantially 
on the issue on appeal. 


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision denying service connection 
for head wound residuals and a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).

2. Since the RO's August 1995 decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, and  the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  In essence, he contends the his 
head was injured in service and that he experiences a 
psychiatric disorder due to the alleged head injury.

As noted by the Board in the Introduction, the veteran's 
initial claims of entitlement to service connection for 
residuals of a claimed in-service head injury and a 
psychiatric disability were denied in an unappealed August 
1995 VA rating decision.  In October 1999, the veteran filed 
a claim for service connection of a psychiatric disorder due 
to head wound.  The RO adjudicated and denied the veteran's 
claim as one of entitlement to service connection for major 
depression with psychotic features (claimed as nervous 
condition) on the merits in a March 2000 rating decision.  
  
This procedural history is significant to the Board because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If it is determined that new and material 
evidence has been submitted, the claims must be reopened. The 
VA may then proceed to evaluate the merits of the claims on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  
See 38 U.S.C.A. § 5103A (West. 2002).

The Board finds that the veteran's current claim, although 
couched in slightly different terms than his 1993 claim which 
was denied in 1995, is one and the same.  
In 1993, the veteran claimed entitlement to service 
connection for a number of residuals of a head injury, to 
include headaches, dizziness, etc.  He did not appear to link 
the psychiatric condition to the purported head injury.  In 
his current claim, the veteran contends that the psychiatric 
condition is a residuals of the claimed in-service head 
injury. 

In Ashford v. Brown, 10 Vet. App. 120, 122-5 (1997), United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim based on a new etiological theory was not a new 
claim, and that the appellant was required to submit new and 
material evidence to reopen the claim.  The Board believes 
that Ashford is controlling in the instant case, and 
accordingly has characterized the issue on appeal as a claim 
to reopen the veteran's claim for service connection for 
residuals of a head wound, based on new and material 
evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board must therefore, first consider the question of 
whether new and material evidence has been received.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-4 (1993).  With respect to this case, since the RO 
decided the veteran's claims on the merits, the concerns 
voiced by the Court in Bernard  are not present here.  In 
essence, the RO gave the veteran's claim greater 
consideration than was warranted under the circumstances. See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126]. 
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

With respect to claims filed prior to August 29, 2001, such 
as this one, the VCAA left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
VA's duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The VCAA 
specifically provides that nothing in the act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West 2002).

With respect to the submission of new and material evidence, 
regulations implementing the VCAA are effective only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Specifically, the Board notes that 
the regulation amended 38 C.F.R. § 3.156(a) to require that 
the newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim was initiated prior to August 
2001, his claim will be adjudicated by applying the law in 
effect prior to August 2001, specifically 38 C.F.R. § 3.156 
(2001), discussed below.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The Court has held that 38 C.F.R. § 3.159(b), pertaining to 
VA's duty to notify claimants, applies to claims to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The notice provisions found in the VCAA are, therefore, 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.  See 
38 U.S.C.A. § 5103 (West 200).

The Board observes that the veteran was notified by the May 
2002 statement of the case (SOC) and the June 2002 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.

More significantly, a letter was sent to the veteran in April 
2001, which specifically referenced the VCAA informing the 
veteran what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  Those 
documents explained that VA would obtain government records 
and would make reasonable efforts to help his get other 
relevant evidence, such as private medical records, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired.  In any event, the veteran responded in may 
2001, indicating that he had no further evidence to submit.

In addition, in November 2001 the RO sent the veteran a 
follow-up letter,  asking his assistance in locating records 
which might have a bearing on his claim.  In April 2002, the 
veteran wrote to the RO indicating that there was no 
additional evidence.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America, et. al. 
v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003).  In this case, the letter sent to 
the veteran expressly notified his that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
properly notified of her statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had more than a 
year to submit evidence in support of his claim, which were 
filed in October 1999).  It now appears that VA has all the 
information needed to decide the case.  As note above, in an 
April 2002 letter to the RO, the veteran stated "please be 
aware that as far as evidence is concerned, I have no more."  
The Board can therefore see no benefit to the veteran in 
requiring VA to wait still longer to adjudicate his appeal 
when it is clear that no additional evidence is forthcoming.  

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
Since this claimant has been provided at least one year to 
submit evidence after the VCAA notification, and it is clear 
that he has nothing further to submit, the adjudication of 
his claim by the Board at this time will proceed.  

Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

In addition, the Board observes that the general due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103.  As 
discussed in the Introduction, the veteran stated that he was 
unable, due to health reasons, to attend a personal hearing 
at the RO.  In its place, he participated by telephone in a 
conference with a DRO.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 



Pertinent Law and Regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board again notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law, discussed 
immediately below, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).
 
Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The Board may then 
proceed to evaluate the merits of the claim on the basis of 
all of the evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Factual background

The "old" evidence

In April 1993, the veteran filed a claim for service 
connection for  head wound, headaches, migraines, poor 
vision, back condition, temporary dizziness and nerves.  In 
August 1995, the claims were denied under the pre-VCAA well 
groundedness standard.  

The record of evidence prior to the August 1995 rating 
decision consisted of the veteran's DD form 214, statements 
from the veteran in support of his claim, and records of a 
search for evidence pertaining to a head injury during 
service.  

The veteran's service medical records are missing and were 
evidently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  There were no 
pertinent records associated with the veteran's claims folder 
at the time of his claim, and none were added to the record 
before the August 1993 RO decision.

In May 1993, the RO made efforts to obtain the veteran's 
service medical records, to no avail.  In October 1993, after 
obtaining from the veteran information concerning his unit, 
the RO had NPRC undertake a search of morning reports and 
sick reports.  In December 1993, the NPRC responded that it 
had found no pertinent records.  

The August 1995 RO decision

In the August 1995 decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability and for various residuals of a claimed head 
injury.  None of the evidence at that time established that 
the veteran experienced or was treated for a head wound 
during service, or established any relationship between any 
incident of service and any current disability.  Indeed, 
there was of record at the time absolutely no medical 
records, in service or after service.  

The additional evidence

Subsequent to the August 1995 rating decision, the record 
includes outpatient treatment reports from Mayaguez VA 
clinic, statements from the veteran in support of his claim 
and medical records from the Social Security Administration, 
which included reports from Dr. A. and Dr. B, and DRO 
conference report.

Treatment reports from Mayaguez VA Clinic confirm a diagnosis 
for a depressive disorder since February 1993.  The examiner 
noted that the veteran's depression was due to multiple 
family problems, including the deteriorating health of his 
parents and his unemployment status.  

Records from the Social Security Administration (SSA) include 
a December 1993 report from Dr. A. ,which confirmed a 
diagnosis of major recurrent depression with psychotic 
features.  Dr. A. noted that the veteran was receiving 
treatment at Mayaguez Mental Health Clinic for four months.  
The records from SSA also included an April 1993 report from 
Dr. B., rheumatological internist, which noted that the 
veteran had a history of psychiatric problems for two years.  
Dr. B noted that the veteran did not refer to having had any 
head wounds that were of significance for the evaluation.  

In the June 2002 DRO conference report, the DRO noted that 
the veteran admitted to not receiving any psychiatric 
treatment while in service, and that his first psychiatric 
treatment was at the Mayaguez VA clinic in 1993.  The veteran 
told the DRO that he sustained a head wound while in service.  
The veteran also indicated that he did not have any medical 
opinion to support his contentions.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19 (1999).  After reviewing the record, and for 
reasons expressed immediately below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for residuals of head injury/trauma to 
include depression.  

The veteran was denied service connection for head 
trauma/injury and a psychiatric condition because at the time 
of the August 1995 rating decision, none of the evidence 
established that the veteran experienced or was treated for a 
head wound during service, or established any relationship 
between any incident of service and any current disability.  
In effect none of the three Hickson elements had been met.

Some evidence entered into the record subsequent to the 
August 1995 rating decision, is new.  One Hickson element, 
current disability, is established by means of outpatient 
treatment reports from the Mayaguez VAMC, which include a 
current diagnosis of depression.  

With respect to the second Hickson element, in-service 
disease or injury, the veteran has admitted that there was no 
treatment for a psychiatric condition in service or for many 
decades after service.  With respect to the matter of in-
service injury, the veteran has reiterated his previously 
stated contention that he sustained a head wound or injury in 
service.  These statements are not new.  They are merely 
reiterative of previous statements to that effect and cannot 
be considered to be new, in that they are merely cumulative 
and redundant.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992). 

The Board additionally observes that the veteran continued to 
be vague in the extreme concerning specifics of his purported 
in-service injury.  In communications to the RO, he referred 
to accident reports at Fort Campbell, Kentucky from January 
to October 1957 and at Inchon, Korea from August to October 
the same year.  The veteran did not explain why such records 
would be significant, nor did he explain how he could be 
located in Korea and Kentucky during the same three month 
period of time.

With respect to the third Hickson element, none of the 
evidence suggests any relationship between any incident of 
service and the veteran's current diagnosis of depression.  
None of the treatment records point to findings or events in 
service when diagnosing the veteran as having major 
depression.  Indeed, as previously noted, treatment reports 
from Mayaguez VAMC reveal that the examiner found that the 
veteran's depression was due to multiple family problems, 
including the deteriorating health of his parents and his 
unemployment status.  The only nexus opinion of record is 
therefore unfavorable to the claim.  Such adverse evidence 
cannot be relied upon to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  

To the extent that the veteran himself has rendered an 
opinion relating his current psychiatric condition to his 
military service, this is reiterative of statements made in 
1993 and cannot be considered to be new.  See Reid, supra.  
In addition, it is well-established that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding diagnoses or the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight of probative value. In Moray, supra, the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen, 
supra, the Court noted "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, although the additionally received evidence 
satisfies one of the three prongs of the Hickson test, the 
other two remain unsatisfied.  There must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  The veteran's claim fails of that 
basis.  In the absence of new and material evidence, the 
claim is not reopened, and the benefits sought on appeal 
remain denied.
 
Additional comment

As noted in connection with the VCAA discussion above, VA 
duty to assist the veteran in the development of his claim 
does not attach until the claim is reopened.

As discussed above, the veteran has been extremely vague 
concerning the time, place and nature of the alleged head 
injury, to include what continent it occurred on. Any future 
claim must, at the very least, include more specifics as to 
the purported head injury as well as a competent nexus 
opinion.  The Board views its discussion, above, as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for a psychiatric disability is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



